TayioR, Judge,
delivered the opinion of the Court:
The testator directs the fund out of which the wife’s maintenance shall be made, but is silent.as to the pecuniary legacies. He is also particular in requiring his debts to be paid out of his personal estate; and this furnishes some implication, that he did not also mean to render that liable to the payment of the legacies. But when he devises the remainder of his estate to his sisters, &c. the necessary construction is, that they shall be entitled to whatever is left after the payment of his debts as well as legacies. It would be unreasonable to give the will such a construction as would give the sisters their residuum, and deprive the daughter, an only one. *1940f her pecuniary legacy ; more especially when it cannot be-collected from the will, that any intention of that sort wag entertained by the testator.